77052
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
  December 22, 2015                                               Transmitted 12/21/2015 10:35:28 PM
                                                                     Accepted 12/22/2015 7:56:48 AM
                                                                                      ABEL ACOSTA
                                    AP 77,052                                                 CLERK

STEVEN ALAN THOMAS                         *   IN THE COURT
    Appellant                              *

VS.                                        *   OF CRIMINAL APPEALS
                                           *
                                           *   OF TEXAS

THE STATE OF TEXAS                         *
     Appellee                              *   AT AUSTIN, TEXAS


                  MOTION FOR EXTENSION OF TIME TO FILE
                           APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL

APPEALS:

       COMES NOW, STEVEN THOMAS, Appellant, and files this Motion for an

Extension in which to file the Appellant’s Brief. In support of this motion,

appellant shows the Court the following:

                                      I.

       Appellant was convicted in the 26th District Court of Williamson County,

Texas of the offense of Capital Murder. The Appellant was assessed Death.

Appellant was sentenced on January 27, 2014.

                                      II.

       The deadline for filing the Appellant’s Brief is December 21, 2015 and

Appellant has requested one previous extensions.
                                       III.

      Attorney for the Appellant would further show the Court that he has been

diligent in preparing Appellant’s brief in this case. Counsel has received the

voluminous record in this cause, but due to a very busy docket, and extreme size

of the record is unable to complete the Appellant’s brief within the time frame.

Counsel requests an extension of time so that he may adequately prepare

Appellant’s Brief.



      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to February 8, 2016.


                                              Respectfully Submitted,

                                              ARIEL PAYAN
                                              Attorney at Law
                                              1012 Rio Grande
                                              Austin, Texas 78701
                                              (512) 478-3900
                                              (512) 472-4102 (fax)


                                                /s/ Ariel Payan
                                              ARIEL PAYAN
                                              State Bar No. 00794430
                                              Arielpayan@hotmail.com
                          CERTIFICATE OF SERVICE


       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File Appellate Brief has
been delivered to the Criminal District Attorney of said County Texas, on
December 21, 2015 either by placing the same in the United States Mail, facsimile
or electronic transmission or by hand delivering the same.